Citation Nr: 1316175	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  08-36 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a kidney disorder, to include as secondary to prostatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board denied this appeal in a decision of April 2011.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The Secretary of Veterans Affairs (Secretary) and the Veteran, through his attorney, filed a joint motion to vacate the Board's decision in September 2012 and remanded the claim back to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a kidney disorder, to include as secondary to service-connected prostatitis.

The Board finds that the issue must be remanded at this time because the Veteran has submitted additional evidence in accordance with the 90-day rule as per 38 C.F.R. § 20.1304(c); however, he did not submit a waiver of RO consideration as prescribed by the regulations.  Thus, this case must be remanded to the RO for proper consideration of the evidence.

Additionally, the Board notes that the Court found that the June 2008, September 2010, and February 2011 medical opinions were based on conflicting etiological evidence.  For example, the June 2008 VA examiner indicated that the etiology of the Veteran's kidney disease has been indeterminate for several years, while the September 2010 and February 2011 VA examiners indicated that the Veteran's renal insufficiency was due to monoclonal gammopathy of unknown significance, low blood pressures and past history of poorly controlled hypertension.  These apparent discrepancies in etiology were not discussed.  As such, an additional VA medical opinion should be obtained that considers all the evidence of record.

Any updated treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion.  If deemed necessary, afford the Veteran a VA examination for his kidney disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  the Veteran's kidney disorder began during service, or is causally or etiologically due to symptoms experienced during service; and,

b)  that the Veteran's kidney disorder is proximately due to or aggravated (an increase in severity beyond natural progression) by his prostatitis.

c)  The examiner should also attempt to reconcile the the conflicting reports that the Veteran's kidney disorder has an unknown etiology (see June 2008 VA examination) and that it is due to monoclonal gammopathy of unknown significance, low blood pressure and past history of poorly controlled hypertension (see September 2010 VA examination and February 2011 VA opinion).

In providing these opinions, the examiner must acknowledge and discuss any lay evidence.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

3.  The RO should then readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if appropriate.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

